Bell, J.
1. When a defendant in a civil case introduces no evidence he is entitled not merely to the conclusion of the argument, but to the opening and conclusion. Moore v. Carey, 116 Ga. 28 (5) (42 S. E. 258). Even “the right to open is important. It enables the party to give direction to the ease, very often to choose the ground on which the battle shall be fought,” and may possibly afford other advantages. Buchanan v. McDonald, 40 Ga. 287.
2. In the trial before a jury of an action for damages for the wilful cutting of timber, in which the defendant introduced no evidence, he was entitled to the opening and conclusion of the argument; and, the defendant having requested the same before the argument began, the court erred in denying the request. The error was not cured by the fact that both of the attorneys for the “plaintiff, during the final argument on the plaintiff’s side, stated in open court that they were willing for the defendant’s attorney to conclude the argument after the attorney for the plaintiff, who was then addressing the jury, had finished, in which statement the court acquiesced; the defendant’s attorney declining the offer.
3. Since the evidence did not demand the verdict for the amount found in the plaintiff’s favor, the error referred to requires a new trial. Willett Seed Co. v. Kirkeby-Gundestrup Seed Co., 145 Ga. 559 (5) (89 S. E. 486). No other error appears.

Judgment reversed.


Jenlcins, P. J., and Stephens, J., concur.

B. L. Maynard, for plaintiff in error.
W. T. Lane & Son, contra.